 1   SHAFFY MOEEL, ESQ.
     Cal State SBN 238732
 2   MOEEL LAW OFFICE
     1611 Telegraph Ave, Suite 806
 3
     Oakland, California 94612
 4   Telephone: (415) 735-5021
     Email:      shaffymoeel@gmail.com
 5
     BOERSCH & ILLOVSKY LLP
 6   Matthew C. Dirkes (State Bar No. 255215)
     matt@boersch-illovsky.com
 7
     1611 Telegraph Ave., Ste. 806
 8   Oakland, CA 94612
     Telephone: (415) 500-6640
 9
     Attorneys for Defendant
10   ANGEL DAVID CENTENO
11

12

13

14                               UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17
     UNITED STATES OF AMERICA,                        )   NO. 19CR0381-CRB
18                                                    )
                                         Plaintiff,   )   DEFENDANT’S RESPONSE TO
19                                                    )   GOVERNMENT’S SENTENCING
            v.                                        )   MEMORANDUM
20                                                    )
     ANGEL DAVID CENTENO,                             )   Hearing Date: August 11, 2020
21                                                        Time:         1:30 p.m.
                                                      )
                                     Defendant.
22                                                    )
                                                      )
23                                                    )
24

25

26
27

28


                                                      1
 1          Defendant Angel Centeno respectfully submits this response to the government’s sentencing

 2 memorandum. ECF No. 273.

 3          Of the 12 defendants that the Court has sentenced in this case and the related case, 19cr0367,

 4 only three have received sentences longer than 10 months. ECF No. 272 at 6-7. The longest of those

 5 three was 15 months. Ibid. Nonetheless, the government now asks for a sentence of 63 months –

 6 more than four times higher than any sentence yet imposed in these cases – for defendant Angel

 7 Centeno. The government’s stated basis for that remarkable sentencing disparity does not support it.

 8 The government’s recommendation should be rejected in favor of a sentence commensurate with Mr.

 9 Centeno’s conduct and the sentences imposed on the other defendants in these cases.
10          The government claims that a 63-month sentence is justified because Mr. Centeno “served as

11 the right-hand man to Andy Reanos-Moreno, the leader” of the drug trafficking organization. ECF

12 No. 273 at 1. But the government’s factual basis for that characterization undermines it. Far from

13 demonstrating that Mr. Centeno was a “lieutenant” to Reanos-Moreno, id. at 2, the government’s

14 description of the case reveals Mr. Centeno to be a delivery boy, a courier who, when ordered,

15 picked up drugs from Reanos-Moreno, delivered them to sellers, and then returned any proceeds of

16 the sales back to Reanos-Moreno. Ibid. (“Each day, . . . street-level dealers ordered drugs from

17 Reanos-Moreno; Reanos-Moreno provided the drugs to Centeno who then delivered the orders to the

18 houses.”); Id. (describing Mr. Centeno’s role as that of a “’runner’ for the Reanos-Moreno DTO”).

19          Those descriptions are consistent with the government’s theory in the Complaint, in which

20 government agents claimed that Mr. Centeno simply was a “runner working for Reanos-Moreno.”

21 ECF No. 1 at 49 ¶ 137. The government has repeated that description of Mr. Centeno in sentencing

22 briefs filed against other defendants. See, e.g., ECF No. 225 at 5 (describing Mr. Centeno as

23 “Reanos-Moreno’s drug runner”).

24          Nowhere does the government claim that Mr. Centeno had any degree of autonomy from

25 Reanos-Moreno or authority over the street-level dealers. He was an errand boy who did as he was

26 told. Cf. United States v. Webster, 996 F.2d 209, 210, 211 (9th Cir. 1993) (defendant’s role as “drug
27 courier” made him eligible for a downward adjustment because of “the limited role in the drug trade

28


                                                        2
 1 played by mules . . . .”). Mr. Centeno’s role does not justify a five-year sentence, especially given

 2 that most of the other defendants who have been sentenced have received less than a year.

 3                                             CONCLUSION

 4          For the reasons stated here and in his sentencing memorandum, Mr. Centeno requests a

 5 sentence of time served (one year in custody), followed by four years of supervised release.

 6
      Dated: August 4, 2020                                 Respectfully submitted,
 7

 8                                                          /s/ Matthew C. Dirkes
                                                            MATTHEW C. DIRKES
 9                                                          Attorney for Angel David Centeno

10                                                          /s/ Shaffy Moeel
                                                            SHAFFY MOEEL
11
                                                            Attorney for Angel David Centeno
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                        3
